NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HARVEST O. TOOMER,
Claiman.t-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VE'I‘-ERANS
AFFAIRS,
Respondent-Appellee.
2010-7120
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 09-4086, Judge Rona1d M.
HoldaWay.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves without op-
position to stay the briefing schedule in this appeal pend-
ing the United States Supreme Court’s final disposition of
Henders0n, u. Shinseki, 2010 WL 752370 (U.S. June 28,
2010).

TO0MER v. DVA 2
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion to stay the briefing schedule pending the
Supreme Court’s final disposition of Henderson is granted
The Secretary is directed to inform this court, within 14
days of the Supren1e Court's final disposition of Hender-
son,, concerning how he believes that this appeal should
proceed. The appellant may also respond within that
time.
FoR THE CoURT
SEP 2 0 2010 /S/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Harvest O. Toomer
Tara K. Hogan, Esq.
s2O -

SEP 2 0 2019
.lAN HORBALY
Cl£RK